Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The current application has the effective filing date of 06/01/2006

Response to Amendment
The Double Patenting rejection is maintained.
The claim objection to claim 15 with withdrawn in view of the claim amendment.
The 35 USC 112(b) rejection to claims 12 and 14 are withdrawn in view of the claim amendment.
With regard to the 35 USC 102 and 103 rejection. The Applicant brings up various points with regard to Corn failing to teach processing a reflected signal to obtain a “bodily motion signal” and to derive from that, “statistical bodily motion features.”  
However, the Examiner respectfully disagrees. Firstly, under the broadest reasonable interpretation of the claim, the phrase “bodily motion signal” encompasses all bodily motion signals, including chest, and limb movements. Thus, Corn at least teaches obtaining a bodily motion signal in col.5, ll.30-32 which discloses “the range of breathing motions” and in col.5, ll.43-45 which discloses “rate of movement (change in position) of the patient’s chest, i.e. breathing rate.”
As to the second point regarding a “statistical bodily motion feature”, neither the claim nor the Applicant’s Specification explicitly discloses what these features are. Even so, Corn recites in col.5, ll.43-45 which discloses “rate of movement (change in position) of the patient’s chest, i.e. breathing rate.” In here, the ‘rate of’ movement data meets the limitation “statistical bodily motion feature.” 
The Applicant further argues that detecting the presence of a motion (artifact) does not meet the claim’s recitation. However, the Applicant’s own drawings Fig. 2 ‘motion detector’ has a 1 or 0, i.e. ‘motion on’ and ‘motion off’ detection mechanism with regard motion detection. Thus, this specific argument is non-commensurate with the scope of the invention.
Still further, the Applicant argues that the claim requires “selectively combine two or more of the plurality of derived statistical features”, and Corn fails to teach using the statistical bodily motion feature in the determining step for sleep state. This argument is non-commensurate with the scope of the claim because the claim does not positively disclose combining the bodily motion feature as part of this “selectively combine” limitation, the combined features can be any of the derived features, including two or more features of the same or different types (i.e. cardiac, respiratory and/or motion). 
In view of the above reasons, the rejections are maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 4, 7, 10-15, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 11-14, 19, 20 and 25 of U.S. Patent No. 10, 729, 332 B2 (Pat’332). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat’332 discloses a narrower invention for monitoring a subject that would wholly encompassed the subject matter recited in the current application.
Claim 1 of the current application is rejected by claim 1 of Pat’332.
Claim 2 of the current application is rejected by claim 2 of Pat’332.
Claim 3 of the current application is rejected by claim 3 of Pat’332.
Claim 4 of the current application is rejected by claim 18 of Pat’332.
Claim 7 of the current application is rejected by claim 8 of Pat’332.
Claim 10 of the current application is rejected by claim 9 of Pat’332.
Claim 11 of the current application is rejected by claim 11 of Pat’332.
Claim 12 of the current application is rejected by claim 12 of Pat’332.
Claim 13 of the current application is rejected by claim 13 of Pat’332.
Claim 14 of the current application is rejected by claim 14 of Pat’332.
Claim 15 of the current application is rejected by claim 19 of Pat’332.
Claim 19 of the current application is rejected by claim 25 of Pat’332.
Claim 20 of the current application is rejected by claim 20 of Pat’332.
Claim 21 of the current application is rejected by claim 1 of Pat’332.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corn US 6,062,216 (Applicant’s IDS).
Regarding claim 1, Corn discloses a system (Fig.1 and Abstract: system and method for apnea monitor and treatment) for monitoring a subject, the system comprising: 
a first sensor (apnea monitor 1) configured to detect a portion of a first output signal (reflected energy 32; see col.4, ll.52-col.5, ll.6: apnea monitor 1 comprises a window W, which is a non-contact sensor that detects Doppler energy 32 reflected from a monitored patient) reflected from the subject (subject 10), the detected reflected signal (32) being processed to obtain a bodily motion signal (col.4, ll.52-col.5, ll.67 the reflected signal produces a frequency histogram of raw motion signal) and one or both of a respiratory signal and a cardiac signal (col.3, ll.13-25 and 40-46 distinguished bodily motion and respiratory breathing motions); and 
one or more processors (controller 220) configured to: 
derive a plurality of statistical features, the plurality of derived statistical features comprising statistical bodily motion features derived from the bodily motion signal (col.3, ll.13-45, col.5, ll.24-45, col.8, ll.4-47 deriving velocity of movements from motion signal, and distinguishing bodily motion from respiratory related motion), the plurality of derived statistical features further comprising one or both of (a) statistical respiratory features derived from the respiratory signal (col.8, ll.4-47 the velocity of movement is representative of chest movements which are then converted into breathing rate), and (b) statistical cardiac features derived from the cardiac signal (not taught by the art, as the claim only requires (a) or (b) after the phrase “one or both of”; Corn teaches (a)); 
selectively combine two or more of the plurality of derived statistical features to estimate a parameter that provides a measure of one or more of a sleep disorder, sleep state, or sleep disturbance (col.8, ll.38-47, and col.9, ll.50-62 combining the various breathing motions to create a “breathing cycle” which is then compared with established breathing patterns to determine whether the monitored subject suffers from apnea and triggers an alarm condition); and 
provide output representative of physiological information based on one or more of the plurality of derived statistical features or the estimated parameter (col.8, ll.48-62 visual alarms which visually displays the triggered alarm condition indicative of apnea; also see col.4, ll.44-52 regarding displaying breathing events).  
Regarding claim 2, Corn discloses the system of claim 1 further comprising a display (alarm/display unit 20) configured to display at least one of the plurality of derived statistical features.  (col.4, ll.44-52, displaying the features include compile breathing record, time duration and characteristic of each breathing event.)
Regarding claim 3, Corn discloses the system of claim 2, wherein the statistical features comprise any one of signal variance, spectral components, peak values, power spectral density (PSD) of an event time, standard deviation of event times, serial correlation of event times, count of activities, mean amplitude of activity counts, variance of activity counts, dominant respiratory frequency, respiratory power, respiratory rate, variability of respiratory rate, and the spectrum of the respiratory signal . (For interpretation, only one after the phrase “any one of” needs to be taught; Corn: col.8, ll.43 discloses measuring variance of signal and col.5, ll.45 breathing rate which is equivalent to respiratory rate)  
Regarding claim 4, Corn discloses the system of claim 1, wherein the detected reflected signal is processed to obtain the bodily motion signal and the respiratory signal, and wherein the plurality of derived statistical features comprises the statistical respiratory features. (Corn: col.3, ll.48 amplitude of breathing cycle motion; amplitude of breathing is taken to encompass “statistical respiratory feature”; also see col.8, ll.4-47 the processing the raw motion signal to determine velocity of movement- representative of chest movements, which are then converted into breathing rate) 
Regarding claim 5, Corn discloses the system of claim 4, wherein the one or more processors are further configured to calculate an amplitude of the respiratory signal (col.3, ll.47-48 amplitude of breathing cycle motion), and wherein one or more of the statistical respiratory features are derived from the amplitude of the respiratory signal.  (col.3, ll.47-55 breathing cycle motion and other acoustic signals are used to differentiate inhalation and exhalation cycles, and to also identify airway obstruction events)
Regarding claim 10, Corn discloses the system of claim 1, wherein the one or more processors are further configured to recognize a distress condition of the subject by deriving a set of physiological features based on one or more of the plurality of derived statistical features or the estimated parameter and comparing the derived set of physiological features with an existing set of physiological features.  (col.9, ll.50-62 deriving breathing cycle and comparing with established patterns to determine whether an alarm situation has occurred, the alarm situation is a distress condition; also see col.8, ll.38-47 failed periodicity)
Regarding claims 19 and 20, these claims are rejected by Corn under the same rationale as discussed to claim 1 above. To claim 19, see Abstract, Figs 1-3 and claims 24-25 with regard to using a laser/reflective light monitor for detecting motion and inferring breathing rate for monitoring of sleep related conditions. To claim 20, see Fig.3 and col.7, ll.37-60 discloses software residing in the processor circuitry for carrying out the recited steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Corn US 6,062,216 in view of Halperin et al.  US 2006/0241510 (hereinafter “Halperin”, Applicant’s IDS).
Regarding claim 7, Corn discloses the system of claim 1 further but does not disclose the system further comprising an additional sensor for detecting environmental parameters. However Halperin, a prior art in the field of sleep monitoring, discloses a system for monitoring physiological parameters of a patient using a series of non-contact sensors to detect raw motion signals ([0107, 0103, 0116] sensors for detecting raw motion data without contacting a monitored subject; also see [0322-0325] and Fig.2: ‘motion data acquisition module’ acquires receives raw motion data from the motion sensor). Halperin further teaches at least one additional sensor configured to output additional signals indicating one or more environmental parameters (Halperin: [0617-0618] an acoustic sensor may be included that can detect ambient noise, and further [0668] where sensor data provides information of other environmental conditions including humidity and temperature). And wherein the environmental parameter is combined with derived physiologically statistical parameters to provide a measured of sleep related parameter ([0618] detecting ambient noise for sleep related breathing determination). It would have been obvious to one or ordinary skill in the art at the time of invention to further modify Corn to include the additional sensor of Halperin because the addition of an acoustic sensor provides the benefit of processing sound independently from motion data such that acoustic derived breathing data/sounds can be matched with motion derived breathing data (Halperin: [0617-0618]). 
Regarding claim 8, Corn in view of Halperin discloses the system of claim 7, wherein the first sensor comprises a non-contact radio frequency (RF) sensor configured to receive RF signals reflected off the subject (Corn: col.3, ll.40 “RF receiver”), and wherein the at least one additional sensor comprises a non-contact acoustic sensor configured to determine background noises and noises associated with sleeping.  (see rejection to claim 7 above, and Halperin: [0617-0618])
Regarding claim 9, Corn in view of Halperin discloses the system of claim 7, wherein the first sensor comprises a non-contact radio frequency (RF) sensor configured to receive RF signals reflected off the subject (Corn: col.3, ll.40 “RF receiver”), and wherein the at least one additional sensor comprises a non-contact ultrasound sensor, a non-contact temperature sensor, a non-contact humidity sensor, or a non-contact light sensor (see rejection to claim 7 and Halperin: [0617-0618] an acoustic sensor may be included that can detect ambient noise, and further [0668] where sensor data provides information of other environmental conditions including humidity and temperature).  
Regarding claims 15-18, Corn discloses the system of claim 1, but does not disclose wherein the wherein the detected reflected signal is processed to obtain the bodily motion signal the cardiac signal. To claim 15, Halperin a prior art in the field of sleep monitoring, discloses a system for monitoring physiological parameters of a patient using a series of non-contact sensors to detect raw motion signals ([0107, 0103, 0116] sensors for detecting raw motion data without contacting a monitored subject; also see [0322-0325] and Fig.2: ‘motion data acquisition module’ acquires receives raw motion data from the motion sensor); and deriving a plurality of statistical features from the raw motion signal, including: a respiratory signal, cardiac signal and motion signal ([0107] process raw motion data to yield breathing and heartbeat features; [0221-0224, 0276-0278, 0280-0282]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Corn further in view of Halperin so as to derive cardiac statistical features from acquired raw motion signal, the motivation for doing so is because: 1) both Corn and Halperin are from the analogous field of sleep monitoring using contactless sensors (Corn: Fig.1- radar/reflected signal; and Halperin: Fig.1: embedded pressure sensor mattress 30), and 2) sleep apnea has known effects on heartbeat pattern, therefore prompting a need to further monitor the cardiac features/heartbeat pattern of a monitored subject during sleep (Halperin [0008, 0110]). 
Regarding claim 16, Corn in view of Halperin further discloses the system of claim 15, wherein the statistical cardiac features include a heart rate determined from a number of peaks found in the cardiac signal.  (see modification to claim 15 above, and also Halperin [0673] identifying peaks in a non-contact signal, and identifying the distance between peaks as hear beats to determine calculation of heart rate)
Regarding claim 17, Corn discloses the system of claim 15, wherein the one or more processors are further configured to correlate a pulse shape template with sections of the cardiac signal and derive one or more of the statistical cardiac features from sections of the cardiac signal in which the correlation is greater than or equal to a predetermined threshold.   (see modification to claim 15 above, and also Halperin: [0106] comparing the detected heart beat to patterns in respective baseline patterns, see [0472], [0609; last sentence] and [0615: last sentence] comparing heartbeat pattern to known patters having heart related conditions)
Regarding claim 18, Corn discloses the system of claim 17, wherein the statistical cardiac features include a heart rate determined from a number of sections of the cardiac signal in which the correlation is greater than or equal to the predetermined threshold.  (see modification to claim 15 above, see Halperin [0598-0599, 0628] with regard to comparing pulse signals and/or heartbeat signals to typical ranges from baseline patterns in order to filter noise, and/or for event identification.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Corn US 6,062,216 in view of Todros et al. US 2006/0111635 A1 (hereinafter “Todros”, Applicant’s IDS).
Regarding claim 11, Corn discloses the system of claim 1, but does not disclose wherein the estimated parameter provides a measure of sleep state, and wherein sleep state comprises at least one of awake, non-REM sleep, and REM sleep.  However, Todros, a prior art reference in the field of sleep monitoring discloses a method and system for detecting movement/motion, ECG/heart and respiratory signals ([0016, 0052]; see Figs.2 and 5) from a monitored patient during sleep, and then segmenting the detected signals into epochs, i.e. time periods of 30 seconds (see [0102]), wherein the processing system analyzes the acquired signals by extracting features processing respective features of the calculated features for each of the time periods to determine a respective sleep state for each of said time periods ([0102-0108] classifying each time period/epoch as belong to wakefulness, REM, light and deep NREM states, and whether there are interruptions for further determining whether each epoch is normal or abnormal/disturbed sleep). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Corn in view of Todros so as to segment the acquired signal into epochs/time periods and to determine the sleep state of each of the corresponding epochs; the motivation for doing so is because: 1) both Corn and Todros are related in respiratory monitoring during sleep; and 2) each sleep state has corresponding characteristic respiratory features, such that analyzing respiration along with sleep state would provide a more comprehensive picture with regard to apnea instead of respiration alone (Todros: [0097, 0100, 0104]). 

Allowable Subject Matter
Claim 6, 12-14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
December 2, 2022